Citation Nr: 1639331	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for anxiety.  

3.  Entitlement to service connection for psychiatric disability, other than posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for PTSD.  

5.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  

These matters come to the Board of Veterans Appeals (Board) on appeal of a rating decision dated in March 2012 (PTSD, anxiety disorder) and an October 2013 rating decision (coronary artery disease, TDIU) by the Regional Office (RO) in St. Paul, Minnesota.

Concerning the reopened claim for service connection for anxiety, the Board restyled the issue as shown on the title page of the decision to allow for consideration of all psychiatric disabilities.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

In this case, the March 2012 rating decision assigned a higher rating of 60 percent rating for coronary artery disease effective February 16, 2012, denied entitlement to service connection for PTSD, and reopened and denied the claim for service connection for anxiety.  A June 2012 rating decision separately denied a claim for service connection for depression.  In a statement received by VA within one-year of notification of the March 2012 rating decision, the Veteran specifically mentioned the denial of service connection for depression in June 2012 and treatment at the Minneapolis VA Medical Center for his depression.  Construed liberally, the Board finds that the Veteran's statement should be considered a notice of disagreement with the March 2012 rating decision and its denial of service connection for PTSD and anxiety.  Accordingly, the March 2012 rating decision is on appeal with respect to service connection for PTSD and the petition to reopen the claim for service connection for anxiety.  

Concerning the issue for entitlement to an increased rating for coronary artery disease, there was no notice of disagreement or relevant evidence received within the one-year period of notification of the March 2012 rating decision.  More than one year after notification of the March 2012 rating decision, the Veteran submitted an application for Increased Compensation Based on Unemployability.  See VA Form 21-8940, received April 19, 2013.  In October 2013, a rating decision and Supplemental Statement of the Case were issued and denied entitlement to a rating in excess of 60 percent for coronary artery disease and denied entitlement to a TDIU. A Supplemental Statement of the Case was issued in July 2015, noting in part, the denial for entitlement to a rating in excess of 60 percent for coronary artery disease and entitlement to a TDIU.  The Board cannot locate a Statement of the Case or a substantive appeal or VA Form 9 concerning the issues for entitlement to an increased rating for coronary artery disease or entitlement to a TDIU. The Board recognizes the VA regulations pertaining to the appellate process and the perfection of an appeal, to include 38 C.F.R. §§ 20.200 - 202 and 20.300 - 302.  However, the Board accepts appellate jurisdiction of the issues for entitlement to a disability rating in excess of 60 percent for coronary artery disease and entitlement to a TDIU.   Under these circumstances, the Veteran was justified in his reliance on communications from VA, to include the Supplemental Statement of the Case, indicating that the appeal had been perfected and his testimony before the undersigned Veterans Law Judge concerning the issues.  See e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  Thus, the Board will consider the issues and listed the issues as shown on the title page of this decision.

In May 2016, the Veteran participated in a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The issue for entitlement to a disability rating in excess of 60 percent for coronary artery disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2006 rating decision denied entitlement to service connection for anxiety.  Relevant evidence was not received within the one-year period to appeal that determination and the Veteran did not appeal the decision.
 
2.  Evidence received since the July 2006 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for anxiety.

3.  The evidence is in equipoise as to whether a psychiatric disability, variously diagnosed as depressive disorder and anxiety disorder, is related to active service.  

4.  The competent evidence does not reflect a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, with respect to the denial of entitlement to service connection for anxiety, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  New and material evidence having been received; the claim for entitlement to service connection for anxiety is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for psychiatric disability, variously diagnosed as depressive disorder and anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 4.125 (2015).

4.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action here, reopening the claim for service connection for entitlement to service connection for anxiety and granting service connection for psychiatric disability, diagnosed as depressive disorder and anxiety disorder, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist with respect to these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's service medical treatment records, private medical treatment records, and VA medical treatment records are associated with the claims file.  In addition, an adequate VA examination was obtained with respect to the issue for entitlement to service connection for PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2012 VA examiner performed a mental status examination, interviewed the Veteran, considered the Veteran's reported stressors, and determined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD. The Board notes that the January 2012 VA examiner referred to the fourth edition of the Diagnostic and Statistical Manual (DSM).  The provisions of 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV.  The Board finds that the January 2012 VA examination is adequate and the examiner referred to the DSM-IV criteria as included in VA regulations at the time of the examination.  A new VA examination is not required as there is no evidence of any PTSD diagnosis in the record.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  Accordingly, the Board may proceed with a decision. 

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and asked the Veteran regarding any treatment that he received.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a)  in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A July 2006 rating decision denied entitlement to service connection for anxiety.  A July 2006 VA notice letter advised the Veteran of the July 2006 rating decision and his appellate rights.  Relevant evidence was not received within the one-year period from the notification of the July 2006 rating decision and the Veteran did not appeal the decision.  The July 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The July 2006 rating decision denied the Veteran's claim for service connection for anxiety because there was no evidence of a diagnosis.  The evidence associated with the claims folder at the time of the July 2006 rating decision included the Veteran's service medical treatment records, private medical treatment records, and a VA medical examination report.  

Evidence associated with the claims file since the July 2006 final rating decision includes the Veteran's statements and hearing testimony, private medical treatment records, VA medical treatment records, and VA examination reports.  The Board finds that some of the evidence received constitutes new and material evidence to reopen the claim for entitlement to service connection for anxiety.  The VA medical treatment records are "new" because they were not of record at the time of the prior final rating decision.  The VA medical treatment records are "material" because the records contain diagnoses of anxiety disorder, an unestablished fact necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence has been received and the claim for entitlement to service connection for anxiety is reopened.  

Service Connection for Psychiatric Disability

The Veteran testified that he experienced anxiety and depression since active service.  

The service medical treatment records are absent for any diagnosis of a psychiatric disability.  A February 1971 separation report of medical examination does not show any diagnosed psychiatric disability.  However, the accompanying separation report of medical history shows that the Veteran reported experiencing nervous trouble.  

The Veteran was provided a VA medical examination in January 2012.  The claims file was reviewed.  The VA examiner listed a diagnosis of Depression NOS and opined that "Giving the Veteran the benefit of the doubt, the symptoms are at least as likely as not related to his time in the military."  

The Veteran's friend submitted a statement in January 2012 and stated that the Veteran was moody and irritable since his service in Vietnam.  

In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran's psychiatric disability, variously diagnosed as depressive disorder and anxiety disorder, is related to active service.  While the VA examiner provided limited rationale for the positive opinion, the Board assigns high probative value to the opinion as the examiner interviewed the Veteran, performed a mental status examination, reviewed the claims file, and provided a positive nexus opinion.  In addition, the Veteran and his friend attested to the chronic nature of his psychiatric symptoms, which they are competent to do.  In light of the above, the evidence is in equipoise as to whether the Veteran's psychiatric disability, diagnosed as depressive disorder and anxiety disorder, is related to active service.  Therefore, service connection for psychiatric disability, diagnosed as depressive disorder and anxiety disorder, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he witnessed hostile military activity during his service in Vietnam.  However, the Board need not address the specifics of the Veteran's stressors.  As will be discussed below, the issue of entitlement to service connection for PTSD is being denied due to the absence of a current diagnosis of PTSD.  Therefore, the Board will only address the element of service connection that is missing, i.e., competent evidence of a current disability.  38 C.F.R. § 3.304(f). 

The VA medical treatment records are absent for any diagnosis of PTSD.  A VA medical treatment record dated in May 2014 noted a patient medical history of PTSD, but listed an assessment of anxiety and depression.  VA medical treatments also show assessments of trauma disorder and PTSD-type symptoms, but do not reveal any diagnosis of PTSD.    

The Veteran's wife submitted a statement in January 2012 and noted that she knew the Veteran prior to his Vietnam service.  She stated since his service, he woke up with night sweats, had a violent temper, and gets upset easily.  

The Veteran's friend submitted a statement in January 2012 and stated that he knew the Veteran before his Vietnam service.  He stated that the Veteran changed since service and became moody and defensive.  He reported that the Veteran had difficulty sleeping, has nightmares, and gets mad at others for no reason.  

The Veteran was provided a VA medical examination in January 2012.  The claims file was reviewed.  The examiner indicated that the Veteran did not have a diagnosis that conformed to the DSM-IV criteria based on the evaluation.  The examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and the Veteran had another Axis I and/or II diagnosis.  The current diagnosis was listed as Depression NOS and history of polysubstance dependence, in full sustained remission.  The examiner discussed the Veteran's reported stressors.  In terms of stressor 1, the Veteran reported that he had been in Vietnam about one month and began getting mortared daily and that the stressor met Criterion A and met the definition of hostile military or terrorist activity.  Concerning stressor 2, the Veteran stated that he was on guard duty at the base and saw a tracer light.  He stated that they shot and the next morning saw blood, but no one was there.  The stressor did not meet Criterion A, but met the definition of hostile military or terrorist activity.   With respect to stressor 3, the Veteran stated that he would see helicopters bringing in dead bodies to the base and saw some of the dead bodies.  He denied intense fear, horror or helplessness.  The stressor did not meet Criterion A and did not meet the definition of hostile military or terrorist activity.  The examiner explained that Criterion A was met concerning Stressor 1.  However, the examiner stated that Criterion B was not met because the traumatic event was not persistently re-experienced.  The examiner noted that the Veteran reported re-experiencing symptoms were related to non-Criterion A events or just of his time in the military in general and dislike for the service.  Concerning Criterion C, the Veteran experienced symptoms of markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and restricted range of affect.  The examiner explained that all numbing symptoms were subclinical in terms of intensity and disruption of functioning.  With respect to Criterion D, the Veteran had symptoms of difficulty falling or staying asleep and irritability or outbursts of anger.  With respect to Criterion E and F, the examiner noted that the Veteran did not meet the full criteria for PTSD.  Concerning the MMPI-2 results, the examiner stated that the validity of the score was questionable and likely represented an over-endorsement pattern similar to that on the MMPI-2.  Finally, the examiner stated that the Veteran was diagnosed with depression NOS and when he discussed the time in the military, the Veteran voiced more sadness and regret and symptoms suggested more of a depressive disorder rather than an anxiety disorder.  He met Criterion A for one event involving a mortar attack.  However, when assessing other symptoms on the CAPS-DX, the Veteran did not endorse re-experiencing of that event.  He noted more so having dreams that involved him hiding when he would go AWOL, which did not meet Criterion A standards.  He voiced distress regarding thinking about his time in service in general and now having regret in regards to feeling he should have done more.  He denied hypervigilance and exaggerated startle response, which is commonly associated with PTSD. As a result, the examiner opined that it was less likely that the Veteran met the criteria for PTSD.

In this case, the Board assigns great probative weight to the January 2012 VA examiner's opinion as to whether the Veteran has a current diagnosis of PTSD. Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board finds the examiner's opinion is highly probative because the examiner reviewed the claims file, interviewed the Veteran, examined the Veteran, considered the Veteran's reported stressors, discussed the DSM criteria, found that the Veteran did not meet the criteria for a diagnosis of PTSD, and provided reasoning for the opinion.  As a result, the Board finds that service connection cannot be granted for PTSD based on the absence of a competent diagnosis of PTSD. 38 C.F.R. § 3.304(f).

The Board recognizes the belief of the Veteran, his friend, and his wife that he has PTSD. While the Veteran, his friend, and his wife are competent to attest to lay-observable symptomatology, they are not competent to diagnose the Veteran with PTSD. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim of service connection for PTSD, there is a legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125.  38 C.F.R. § 3.304.  Accordingly, the diagnosis of PTSD is a complex medical question.  The aforementioned lay persons have not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD.  Therefore, the statements regarding a diagnosis of PTSD are not considered competent and are not probative as to whether the Veteran has a diagnosis of PTSD. There is no evidence of a competent diagnosis of PTSD when he filed a claim for service connection or within close proximity to the date of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, the Board assigns great probative value to the VA examiner's opinion because the examiner has medical expertise, discussed the criteria for PTSD, and determined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD. See Prejean, supra.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

In light of the absence of a competent diagnosis of PTSD, service connection for PTSD is denied.  38 C.F.R. § 3.304(f); 4.125.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim for service connection for PTSD is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received; the claim for entitlement to service connection for anxiety is reopened.  

Entitlement to service connection for psychiatric disability, variously diagnosed as depressive disorder and anxiety disorder, is granted.  

Entitlement to service connection for PTSD is denied.  





REMAND

Concerning the Veteran's claim for an increased rating for service-connected coronary artery disease, the Veteran was provided a VA medical examination on June 17, 2013.  The VA examination report indicated that an echocardiogram was completed on June 17, 2013.  However, upon review of the examination report and VA medical treatment records, there is no echocardiogram of record nor is there any indication as to the left ventricular ejection fraction (LVEF) finding.  In fact, the August 2014 VA examination report noted that the Veteran was last provided a VA medical examination in June 2013; however, the August 2014 VA examiner cited to a previous March 2012 echocardiogram and LVEF finding.  Accordingly, without the June 2013 echocardiogram, it would be premature to adjudicate the claim for entitlement to an increased rating for coronary artery disease.  A remand is required to obtain the June 2013 echocardiogram.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board notes the Veteran's representative's request for a new VA medical examination to perform an exercise stress test.  However, the September 2015 VA medical examiner explained that exercise stress testing was not required as part of the Veteran's current treatment plan and this test is not without significant risk.  Accordingly, a remand to provide an exercise stress test is not required.  See 38 C.F.R. § 4.104, Note (2) (2015).

Finally, in this decision, the Board has granted entitlement to service connection for psychiatric disability, diagnosed as depressive disorder and anxiety disorder.  The Board finds that a new VA examination is required to determine the combined effects of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Minneapolis VA Medical Center to locate a copy of the June 17, 2013 echocardiogram completed in connection with the June 17, 2013 VA examination.  Any response must be included in the claims file.  

2.  Schedule the Veteran for a VA examination with respect to his claim for a TDIU. The claims file must be made available to the examiner for review and the examiner must indicate that such a review was completed. 

The examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's employment and to consider his prior employment and education history.  

The examiner must opine whether it is at least as likely as not (50 percent probability or more) that the service-connected disabilities are of such severity as to preclude the Veteran from securing or follow a substantially gainful occupation. 

Rationale must be provided for any opinion reached.

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


